DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument and Amendment
The response filed on 3/15/21 has been entered. 

Applicant’s arguments filed 3/15/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed December 22, 2020. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
				Status of Claims
Claims 1-17 and 19-22 are pending and under examination in this office action.

Modified Claim Rejections - 35 USC § 103(necessitated by Amendment)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aires et al. (FR2954099) in view of Contreras et al. (WO 2015/024079) and Lang (US2008/0247982).
Aires et al. teach with regards to instant claim 1, a composition  comprising at least one or more anionic surfactant (see abstract), an organosilane (i.e., 3-aminopropyltriethoxysilane (see para. 4, as required by instant claims 1-3 and 6 and 21 having an integer of 10-100, 5-30, ) at a concentration from 0.01-5% (as required by instant claim 7, see abstract) wherein the anionic surfactant is chosen from carboxylates (see claim 8 as required by instant claim 3), and is present at an amount from 1-25% (see para 12 as required by instant claim 4), wherein the composition may also comprise amphoteric surfactants (see claim 12, as required by instant claim 11) and a pH from 4-7 (see para 4, as required by instant claim 17), and the composition comprises an alkyl sulfates (see para 12) wherein the alkyl  is from C12-C20 (see same as required by instant claim 19) for the treatment of hair a keratin fiber. Aires also teaches that the amino silicone can be a quaternary ammonium group as required by instant claim 8.  Additionally teaches cationic polymer is a hydroxy ethyl cellulose (see pg 26 item 2 of the translation, as required by instant claim 12-13) and non-ionic surfactants.  Additionally Aires teaches that their composition is clear and stable in the form of a shampoo 
However Aires fails to teach that the amino silicone is from 0.01-5%.
Contreras teaches with regards to instant claim 1 a cosmetic composition  comprising 0.01-5% (see claim 4, pg 35 and instant claim 10) wherein the amino 
    PNG
    media_image1.png
    117
    591
    media_image1.png
    Greyscale
 as required by instant claim 8, (see pg 33 lines 10-12) for treating hair (see pg 30) and the amino silicone is a multiblock polyalkylenated amino silicone type (AB)n (as required by instant claim 9, see pg 10, lines 15+), comprising non-ionic surfactants at a concentration of 0.05-8% (as required by instant claim 15) and water from 5-99% (as required by instant claim 16).  
Lang teaches product for treating hair to comprise anionic surfactant of the formula R—(O—CH2—CH2)n—O—CH2—COOX (see 0024, as required by instant claim 20) and also teaches 
    PNG
    media_image2.png
    39
    449
    media_image2.png
    Greyscale
(see pg 10, as required by instant claim 21) having an integer of 10-100, 5-30, 10-5000 wherein the silicone is 50-95 mol% and R is
    PNG
    media_image3.png
    40
    289
    media_image3.png
    Greyscale
 .  
It would have been obvious to one of ordinary skill in the art to have been motivated to expand the teachings of Aires to include Contreras and Lang with a reasonable to form a composition comprising at least one anionic, one organosilane, one amino silicon for the treatment of hair as they are both drawn to the same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MP andEP 2141.01(a).
 Applicant argues that Aries discloses a composition comprising at least one or more carboxylate anionic surfactants and an organosilane and discloses a composition comprising at least one or more carboxylate anionic surfactants and an organosilane  discloses different types of amino silicones and that Contreras does not provide any insight as to which amino silicones can be used to formulate a clear-10- 
In response Applicant’s argument is found not persuasive because Aires specifically teaches a clear shampoo fomulation.  As stated in the office action It would have been obvious to one of ordinary skill in the art to have been motivated to expand the teachings of Aires to include Contreras and Lang with a reasonable to form a composition comprising at least one anionic, one organosilane, one amino silicon for the treatment of hair as they are both drawn to the same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MP andEP 2141.01(a).

Appin. No.: 16/305,460 
Response dated: March 15, 2021 Office Action dated: October 13, 2020 
Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 and 19-22 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 18 – 35, 37-39 of U.S. Patent Application No. 14/122470 in view of Contreras above
       Both sets of claims refer to a composition comprising at least one silicone, one silane, - at least one organosilane, 
 Both sets of claims recite the open term “comprising and therefore one of ordinary skill in the art would have other agents based on the determination of the end product use and therefore are obvious variation of one another in light of the 103 rejection made above to include in the instant claims a fatty ester. 
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 

Claims 1-17 and 19-22 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent Application No. 16816896 in view of Contreras above. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to a composition comprising an anionic surfactant from alkyl sulfates, nonionic surfactants, water or organic solvent for the treatment of hair.
 Both sets of claims recite the open term “comprising and therefore one of ordinary skill in the art would have other agents based on the determination of the end product use and therefore are obvious variation of one another in light of the 103 rejection made above to include in the instant claims a fatty ester. 
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 

Claims 1-17 and 19-22 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent Application No. 16623591 in view of Contreras above
       Both sets of claims refer to a composition comprising a cationic surfactant wherein the cationic surfactant in the copending is of formula 
    PNG
    media_image4.png
    116
    163
    media_image4.png
    Greyscale
which overlaps the cationic surfactant in the instant claims or is taught by Contreras (see pg 12) for the treatment of hair.
 Therefore one of ordinary skill in the art would have been motivated to include the copending cationic surfactant of the above structure and practice the copending claims with a reasonable expectation of success as Contreras makes it obvious to do so. 
 Both sets of claims recite the open term “comprising and therefore one of ordinary skill in the art would have other agents based on the determination of the end product use and therefore are obvious variation of one another in light of the teaching of Contreras.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 Applicant requests that they be held in abeyance until allowable subject matter is indicated.
In response Applicant's request that the Double Patenting rejection be held in abeyance until it is made permanent is noted but will be maintained in this Office Action and future Office Actions until withdrawn.

No Claims are allowed. 

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        4/20/21